DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed 8/15/22 is approved and has been entered.

Claim Objections
Claims 2, 3, 8, 9, and 12-20 are objected to because of the following informalities:  
In claim 2, --of-- should be added after “measuring” in line 1.
In claim 8, “the maximum temperature rate increase” should be changed to --an increase in the maximum temperature rate-- in line 3.
In claim 9, “maximum temperature rate increase” should be changed to --increase in the maximum temperature rate-- in line 1; and “maximum temperature rate increase” should be changed to --increase in the maximum temperature rate-- in line 2.
In claim 12, --of-- should be added after “measuring” in line 1.
In claim 13, “element” should be deleted from lines 3, 6, and 9.
Claims 3 and 14-20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0529676 to Tomita et al [see the attached translation].
Referring to claim 1, Tomita discloses a method (abstract; paragraphs 5, 8) comprising:
applying a voltage signal to a piezoelectric actuator;
measuring a temperature of the piezoelectric actuator while applying the voltage signal; and
determining that the piezoelectric actuator includes a defect (needs controlling of the displacement) based on the measured temperature.
Tomita does not explicitly disclose the actuator being a micro-actuator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the piezoelectric actuator of Tomita a micro-actuator in order to provide a smaller actuator to consume less space; and since the use of the particular type of actuator claimed by applicant, i.e., a micro-actuator, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular actuator claimed by applicant is considered to be the use of known alternate types of actuators that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide an actuator as already suggested by Tomita.

Referring to claims 4 and 5, Tomita discloses a method having all of the limitations of claims 4 and 5, as stated above with respect to claim 1, except for the voltage signal having an alternating frequency (as in claim 4), and the alternating frequency being 1-3 Mhz (as in claim 5).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a voltage signal having an alternating frequency (as in claim 4) in Tomita since Tomita discloses that the voltage signal can be changed (paragraph 5); and the particular voltage signal claimed by applicant, i.e., having alternating frequency, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular voltage signal claimed by applicant is considered to be the use of alternate types of voltage signals that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a voltage signal as already suggested by Tomita. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alternating frequency of 1-3 Mhz in Tomita (as in claim 5) in order to provide a desired accuracy, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 6, Tomita discloses a method having all of the limitations of claim 6, as stated above with respect to claim 1, except for the piezoelectric micro-actuator including two piezoelectric elements.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the piezoelectric micro-actuator of Tomita include two piezoelectric elements in order to provide a temperature distribution measurement; and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Allowable Subject Matter
Claims 2, 3, and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
A method, wherein the measuring the temperature includes measuring the temperature via an infrared camera (claim 2); wherein the piezoelectric micro-actuator is attached to a head-suspension assembly (claim 7); wherein the measured temperature includes a maximum temperature rate, wherein the determining that the piezoelectric micro-actuator includes the defect is based on comparing the maximum temperature rate increase to a threshold rate (claim 8); wherein the measured temperature includes a maximum temperature, wherein the determining that the piezoelectric micro-actuator includes the defect is based on comparing the maximum temperature to a threshold (claim 10); wherein the measuring the temperature includes measuring the temperature of the piezoelectric micro-actuator along opposite sides of the piezoelectric micro-actuator (claim 12); and wherein the method uses a test system as in claim 13.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the newly found art and the new grounds of rejection stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/14/22